EXHIBIT 10.9f




DATED
10 OCTOBER 2016






(1) KOIDU LIMITED
(2) OCTEA LIMITED
(3) BSG RESOURCES LIMITED
(4) LAURELTON DIAMONDS, INC.








SIXTH AMENDMENT AGREEMENT RELATING TO A
US$50,000,000 AMORTISING TERM LOAN FACILITY
AGREEMENT DATED 30 MARCH 2011


 
 
 






--------------------------------------------------------------------------------




CONTENTS
CLAUSE
 
PAGE
 
 
 
 
1
Definitions and Interpretation
1


2
Amendments
2


3
Continuity and Further Assurance
3


4
Obligors
3


5
Existing Security
3


6
Miscellaneous
4


7
Governing Law and Jurisdiction
4


8
Existing Defaults
4





DM_US 74958733-2.054927.0014

--------------------------------------------------------------------------------






THIS SIXTH AMENDMENT AGREEMENT (the “Amendment Agreement”) is dated 10 October
2016 and made between:


(1)
KOIDU LIMITED (formerly Koidu Holdings S.A.), a company incorporated in the
British Virgin Islands with registered number 552189 and which is registered to
carry on business in Sierra Leone under registration number C.F.(F) 8/2003 (the
“Original Borrower”);



(2)
OCTEA LIMITED (formerly BSGR Diamonds Ltd.), a company incorporated in the
British Virgin Islands with registered number 615683 (“Octea”);



(3)
BSG RESOURCES LIMITED, a company incorporated in Guernsey with registered number
46565 (the “Guarantor”); and



(4)
LAURELTON DIAMONDS, INC., a company incorporated under the laws of the State of
Delaware, United States of America with registered number 01-0715717 (the
“Original Lender”).



WHEREAS:


(A)
The Original Borrower, Octea, the Guarantor and the Original Lender are parties
to a US$50,000,000 amortising term loan facility agreement dated 30 March 2011,
as amended by amendment agreements dated 10 May 2011, 12 February 2013, 29 March
2013, 31 March 2014, and 30 April 2015 (collectively, the “Facility Agreement”).



(B)
In accordance with Clause 29 (Amendments and waivers) of the Facility Agreement,
the Parties wish to amend the Facility Agreement on the terms and subject to the
conditions set out in this Amendment Agreement.



AGREED TERMS


1
Definitions and Interpretation



1.1
Definitions



In this Amendment Agreement:


“Amended Facility Agreement” means the Facility Agreement as amended by this
Amendment Agreement.


1.2
Incorporation of Defined Terms



1.2.1
Terms defined in the Facility Agreement shall, unless otherwise defined herein,
have the same meaning in this Amendment Agreement.    



1.2.2
The principles of construction set out in Clause 1.2 (Construction) of the
Facility Agreement shall have effect as if set out in this Amendment Agreement
mutatis mutandis.



1.2.3
This Amendment Agreement is intended to take effect as a deed notwithstanding
that certain parties may have executed it under hand only.



DM_US 74958733-2.054927.0014 
1
 

--------------------------------------------------------------------------------





1.3
Clauses



1.3.1
In this Amendment Agreement, any reference to a “Clause” is, unless the context
otherwise requires, a reference to a Clause to this Amendment Agreement.



1.3.2
Clause headings are for ease of reference only.



1.4
Designation as a Finance Document



In accordance with the Facility Agreement, the Parties designate this Amendment
Agreement as a Finance Document.


1.5
Representations and Warranties



1.5.1.
The Original Lender has entered into this Amendment Agreement in reliance on the
following representations.



1.5.2.
Each Obligor party hereto hereby represents and warrants on the date of this
Amendment Agreement that:



(a)
the Repeating Representations are true and would also be true if references to
the Facility Agreement were construed as references to this Amendment Agreement;



(b)
no Default is continuing (except for Defaults for which Obligors have already
notified the Original Lender) or would occur as a result of entering into this
Amendment Agreement; and



(c)
the entry into and performance by it of, and the transactions contemplated by,
this Amendment Agreement does not and will not conflict with any agreement or
instrument binding upon it or any of its assets or constitute a default or
termination event (however described) under any such agreement or instrument.



2
AMENDMENTS



With effect from the date of this Amendment Agreement:


2.1
the Facility Agreement shall be amended as follows:



2.1.1
deleting the definitions of “Transfer Certificate” and “Transfer Date” in Clause
1.1 (Definitions) of the Facility Agreement.



2.1.2
deleting Schedule 4 (Form of Transfer Certificate) to the Facility Agreement.



2.1.3
the reference to “Clause 20” in Clause 13.1.1(a) of the Facility Agreement shall
hereafter be deemed to be a reference to “Clause 21.”



2.1.4
deleting Clause 21.1 (Transfers by the Lender) and Clause 21.2 (Procedure for
transfer) of the Facility Agreement in their entirety and replacing said Clause
21.1 (Transfers by the Lender) with the following:



DM_US 74958733-2.054927.0014 
2
 

--------------------------------------------------------------------------------





“21.1    Transfers by the Lender


21.1.1
The Existing Lender may transfer at any time by novation all (but not part) of
its rights and obligations under the Finance Documents to any other person (the
“New Lender”).



21.1.2
Until such time as the Borrower receives written notice with respect to any such
transfer, the Borrower may continue to assume that the Existing Lender is the
Lender for all purposes hereunder.”



3
CONTINUITY AND FURTHER ASSURANCE



3.1
Continuing Obligations



The provisions of the Facility Agreement shall, save as amended hereby, continue
in full force and effect, and nothing set forth herein shall be deemed to be a
waiver of any Default as in effect as of the date hereof.


3.2
Further Assurance



The Obligors shall do all such acts and things necessary to give effect to the
amendments effected or to be effected pursuant to this Amendment Agreement.


4
OBLIGORS



On the date of this Amendment Agreement, each Obligor confirms its acceptance of
the Amended Facility Agreement and agrees that it is bound as an Obligor by the
terms of the Amended Facility Agreement.


5
EXISTING SECURITY



On the date of this Amendment Agreement, each Obligor confirms, acknowledges and
agrees that:


5.1.1
any Security created by it under the Transaction Security Documents ranks as a
continuing security for the payment and discharge of the Secured Liabilities (as
defined in the Transaction Security Documents) including, without limitation,
all present and future monies, obligations and liabilities owed by each Obligor
to the Lender, whether actual or contingent and whether owed jointly or
severally, as principal or surety and/or in any other capacity, under or in
connection with the Amended Facility Agreement and extends to the obligations of
the Obligors under the Finance Documents (including the Amended Facility
Agreement);



5.1.2
the obligations of the Obligors arising under the Amended Facility Agreement are
included in the definition of the Secured Liabilities (as defined in the
Transaction Security Documents) subject to any limitations set out in the
Transaction Security Documents; and



5.1.3
any Security created under the Transaction Security Documents shall continue in
full force and effect in all respects and the Transaction Security



DM_US 74958733-2.054927.0014 
3
 

--------------------------------------------------------------------------------





Documents and this Amendment Agreement shall be read and construed together.


6
MISCELLANEOUS



6.1
Incorporation of provisions



The provisions of Clause 25 (Notices), Clause 27 (Partial Invalidity) and Clause
33 (Arbitration) of the Facility Agreement shall be incorporated into this
Amendment Agreement as if set out in full herein and as if references in those
Clauses to “this Agreement” or “the Finance Documents” are references to this
Amendment Agreement.


6.2
Counterparts



This Amendment Agreement may be executed in any number of counterparts, and by
each Party on separate counterparts. Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart of this Amendment Agreement by e-mail attachment or fax shall be
an effective mode of delivery.


7
GOVERNING LAW AND JURISDICTION



This Amendment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.


8
EXISTING DEFAULTS



The Lender has certain rights and remedies with respect to certain Defaults that
have occurred and are continuing under the terms of the Amended Facility
Agreement and the other Finance Documents as well as applicable law, and the
Lender is presently evaluating all available courses of action. Accordingly,
without waiving any such Defaults, the Lender reserves all of its rights and
remedies under the Amended Facility Agreement, each other Finance Document and
applicable law. The Lender’s voluntary forbearance, if any, from exercising any
of its rights or remedies is not intended (and should not be construed) as a
waiver of any of the Lender’s rights and remedies with respect thereto, all of
which are hereby reserved and preserved by the Lender.


Executed as a deed and delivered on the date appearing at the beginning of this
Amendment Agreement.




DM_US 74958733-2.054927.0014 
4
 

--------------------------------------------------------------------------------





EXECUTION PAGE


The Original Borrower
EXECUTED and DELIVERED as a Deed by
Koidu Limited
acting by its duly authorised director, Peter Driver
)
)
)




/s/ Peter Driver





Octea
EXECUTED and DELIVERED as a Deed by
Octea Limited
acting by its duly authorised director, Peter Driver
)
)
)




/s/ Peter Driver





The Guarantor
SIGNED as a Deed by
for and on behalf of
BSG Resources Limited
acting by its duly authorised director(s)




Director
)
)
)




/s/ Peter Driver





The Original Lender
SIGNED by Andrew W. Hart
for and on behalf of Laurelton Diamonds, Inc.
)
)
)




/s/ Andrew W. Hart







DM_US 74958733-2.054927.0014 
5
 